                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

CELLMARK USA, LLC et al.,                     :
     Plaintiffs,                              :          CIVIL CASE NO.
                                              :          3:18-CV-00551 (JCH)
       v.                                     :
                                              :
ALAN POLLARD,                                 :          FEBRUARY 14, 2019
     Defendant.                               :
                                              :


                       ORDER RE: PRELIMINARY INJUNCTION

After briefing and hearing, it is hereby ORDERED that;

       The defendants are preliminarily enjoined and restrained until October 18, 2019,

directly or indirectly, and whether alone or in concert with others, including any officer,

agent, representative, and/or employee, from doing business with any customer of the

plaintiffs who were called upon or solicitated in violation of the non-solicitation covenant

in his Employment Agreement, in any manner, by Mr. Pollard or any defendant, for his,

her, or its benefit, during Mr. Pollard’s employment or since his employment ended on

March 2, 2018, as described and found in this court’s Ruling on the record today; “any

customer of the plaintiffs” means any entity with which Mr. Pollard or his staff had any

dealing of any kind or upon whom Mr. Pollard or his staff called during the course of Mr.

Pollard’s employment by the plaintiffs for the purpose of selling Fine Chemical Products.

       The Preliminary Injunction Order will become effective upon the posting of a cash

or surety bond by the plaintiffs in the amount of one hundred fifty thousand dollars

($150,000).




                                              1
SO ORDERED.

    Dated at New Haven, Connecticut this 14th day of February 2019.



                                           /s/ Janet C. Hall
                                           Janet C. Hall
                                           United States District Judge




                                       2
